Per Curiam.

Respondent is charged with professional misconduct for failing to prosecute claims for personal injuries on behalf of two separate clients from whom he accepted retainers on a contingent basis in January, 1948, and April, 1948, respectively. He informed these clients that their claims were being properly taken care of when actually he took no steps in their prosecution and allowed the Statute of Limitations to run against them. Respondent was also charged with violating the rules of this court by failing to file a statement of retainer in both cases.
Respondent defaulted in appearance before both the petitioner’s Committee on Grievances and the referee. He filed an answer which offered no real defense or explanation. The proceeding has been pending for over two years and respondent has had ample time to rehabilitate himself or come forward with some explanation of the grave injustice he has done to the complainants, one of whom appears to have received serious injuries. The report of the referee should be confirmed and respondent should be disbarred from the practice of law.
Peck, P. J., Callahan, Breitel, Bastow and Bergan, JJ., concur.
Respondent disbarred.